ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
L-3 Communications Integrated Systems, L.P.         )   ASBCA No. 60178
                                                    )
Under Contract No. 000000-00-0-0000                 )

APPEARANCES FOR THE APPELLANT:                          Karen L. Manos, Esq.
                                                        Erin N. Rankin, Esq.
                                                         Gibson, Dunn & Crutcher LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Lawrence S. Rabyne, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Arlington Heights, IL

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 February 2017



                                              d~~MARKN. STE        L
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60178, Appeal ofL-3
Communications Integrated Systems, L.P., rendered in conformance with the Board's
Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals